DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 41-60 are pending and examined.

Suggestions for Allowance:
The examiner notes that unexpected results exist as established in a parent application, those results must be submitted in this file wrapper to be considered.  Further, such results should be commensurate in scope with the breadth of the claims.  

Claim Rejections - 35 USC § 112
Claims 41-60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what concentration range is encompassed now that the term about has been added and as such, a POSA would not understand when they are and are not infringing.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gousse et al., (US2011/0172180).
	Gousse teaches heat stable hyaluronic acid gel compositions for dermatological use comprising at least one additional ingredient (abstract).  The composition is a steam sterilization stable HA based dermal filler (par. 19).  The invention includes a method for treating a dermal condition such as fine lines, wrinkles, scars, and others (par. 10).  Further, the invention includes a dermal filler such as vitamin C (par. 9).  More specifically, the invention includes a steam sterilization dermal filler comprising AA2G (i.e., ascorbyl-2-glucoside) (par. 11).  Specific examples include Table 11, which includes Juvederm Ultra Plus® (i.e., NaHA) with AA2G, and lidocaine (shown below).

    PNG
    media_image1.png
    370
    827
    media_image1.png
    Greyscale

Gousse explains that AAG2 significantly increased the stability of the dermal formulation filler (par. 100).  More importantly, a gel containing AA2G and lidocaine is more stable with respect to free radical activity.  The formulation comprising Juvederm Ultra® with AA2G and lidocaine was more stable than the formulation with only Juvederm Ultra® and lidocaine (par. 67).
	The compositions are well-suited for administration via intra-epidermal, intra-dermal, and subcutaneous injection (par. 37).
	The AA2G can be in an amount of 0.1, 0.6, or 1% wt of the composition (par. 35).  Further, the HA can be present in an amount of 1 to 40 mg/mL or from about 0.001 to about 10% (w/w) (par. 34).  Lidocaine concentrations taught include 0.1% and 0.3% (w/w).  The 0.3% concentration was taught to increase collagen synthesis in a gel formulation (par. 65).
Further, the prior art as a whole provides for components, such as a vitamin C compound, to be included in a concentration range of about 0.001% up to 10%, and preferably 0.1% to 3%. See par. 9 and prior art claims 9 and 13.  
	The examiner notes that stability as shown in Figure 22, decreases linearly.  The decrease in stability does not appear to constitute an unexpected result, but rather an optimizable and predictable parameter.  Additionally, the cited prior art provides compositions that are stable and include the same or a similar concentration of ascorbic acid derivative.  Concentrations taught in examples include 0.6%, 1% and 2% AAG and the prior art as a whole provides for components, such as a vitamin C compound, to be included in a concentration range of about 0.001% up to 10%, and preferably 0.1% to 3%. See par. 9 and prior art claims 9 and 13.  
Prior art paragraph 9 explains:
[0009] An additional ingredient in our dermal filler formulation can be a vitamin B, C or E and the additional ingredient can be present in an amount of about 0.001% to about 10% w/w…
	Thus, the lower bound is a vitamin C compound comprising 0.01 mg/mL. There is not a single claimed that offers a concentration that is lower than 0.01 mg/mL.  Thus, all of the claimed ranges fall within the broader concentration taught by the prior art.
	The examiner considers treating wrinkles, scars, and fibroblast depletions (abstract) to include the conditions listed in claims 56 and 58-61, e.g.
Gousse teaches autoclaving and steam sterilization.  This is show in the formulations in Table 11.  More importantly, steam sterilization is taught to occur at a higher temperature of 130 to 135°C to reduce the time for sterilization.  The preferred time for sterilization is from 1 to 10 minutes.  See par. 6.  The Examples provided by Gousse autoclave by means of steam sterilization at a higher temperature of 130 to 135°C for 1 to 10 minutes.  Thus, the reference as a whole teaches steam sterilization and the same time for steam sterilization include an F0 that is 1 to 10 minutes.  Further, the 1 to 10 minutes includes at a higher temperature, which means that a lower F0 value would deliver the same sterilization more quickly.
The examiner notes that the burden is on Applicant to show how the same structural components do no result in the same or patentably indistinguishable properties.
	The prior art does not explicitly teaches adding an ascorbic acid derivative to the injectable hyaluronic acid composition, although this particular order of adding components does not appear to be critical.  However, it does teach compositions comprising the same components for injectable use into the skin to treat and/or prevent the same conditions, such as wrinkles.  Further, the exact concentrations of components are not taught, but they appear to be overlapping and/or similar.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Further, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Based on the compositions and methods of the prior comprising the same components in a gel formulation for injection into the skin of a subject to treat and/or prevent wrinkles, e.g., and the concentrations that appear to be similar and/or overlapping, the examiner believes that a proper prima facie case has been established.  While the viscosity and/or modulus G' is not discussed by the prior art, the burden to show how the instants claims differ from the prior art in a relevant manner is on Applicant.  This is particularly the case because it appears to be a result of the concentration of ascorbic acid derivative used.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Further, the degree of crosslinking and elastic modulus are properties that depend on the concentration of components.  It is not clear why a person of ordinary skill in the art would not be able to optimize the concentrations of these components through routine experimentation to treat the same conditions treat wrinkles, scars, lines, etc. See M.P.E.P. § 2144.05.  More specifically, the prior art explains that the degree of crosslinking refers to the junctions joining individual HA polymer units.  Further, the degree of crosslinking is determined by the weight ratio of HA monomers to crosslinker.  A person having ordinary skill in the art would understand how to increase the crosslinking by modifying the weight ratio of components, such as the crosslinking agent (par. 23).  Further, the composition of the prior art is taught to include HA that is not crosslinked, very lightly crosslinked, and highly crosslinked (par. 24).  This would appear to capture the gamut of degree of crosslinkage within the claimed composition. Additionally, the instant claims use the transitional phrase "comprising."  As such, even though all degrees of crosslinking are taught by the prior art, this does not discount the fact that Gousse also teaches low levels of HA modification.  Specific chemical crosslinking agents are taught for use in the claimed invention (par. 28).
	As such, no claim is allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,098,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘961 patent are directed to treating the same subject population with a composition that comprises the same components.
Claims 41-57 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,154,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘481 patent are directed to treating the same subject population in a method of administering a composition that comprises the same components.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628